DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 5/18/2022. Claims 1 through 20 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,310,160 B2-hereafter Long] Although the claims at issue are not identical, they are not patentably distinct from each other because 1, 9, 13, and 19 have broaden the scope of claim 1 of Long by eliminating the limitations “in response to the current bandwidth of the microwave link in the current nodulation mode being lower than a target bandwidth in a target modulation mode” and “stopping sending, by the network node, OAM messages to the endpoint in response to the current bandwidth of the microwave link in the current modulation mode changing to be the target bandwidth in  the target modulation mode”.

Claims 2, 10, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,310,160 B2-hereafter Long] Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 10, 14, and 20 have broaden the scope of claim 1 of Long by elimination all the limitations of claim 1 of Long with exception of the “wherein the current bandwidth of the microwave link is different in different modulation modes” limitation.

Claims 3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [US 11,310,160 B2-hereafter Long] Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 11 are the same as claim 2 of Long.

Claims 4, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,310,160 B2-hereafter Long] Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 12, and 15 have broaden the scope of claim 1 of Long by elimination all the limitations of claim 1 of Long with exception of the “stopping sending, by the network node, the current bandwidth of the microwave link to the endpoint of the service connection when the current bandwidth of the microwave link is restored to a target current bandwidth of the microwave link in a current modulation mode” limitation.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2007/0064604 A1) in view of Tammisetti (US 2011/0028146 A1) in view of Shi et al. (US 2003/0179769 A1).

           For claim 1 Chen teaches a method, comprising: 
obtaining, by a network node, a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather over time (see paragraphs 29-30 “collect real-time (current) bandwidth wireless (microwave) link information” and paragraph 35 “environmental (weather) condition degrade or improve the link speed (bandwidth-e.g.,  Gbps)”); and 
sending periodically, by the network node, a plurality of operation, administration and maintenance (OAM) messages carrying the current bandwidth of the microwave link to an endpoint of a service connection through the service connection, wherein links between multiple network nodes of the service connection comprise the microwave link (see paragraph12 “sharing (exchanging messages about) link status information”, paragraph 29 “collect current bandwidth of a link”, paragraph 30 “device 102 receives (obtains) information and forwards to the network device 104”, paragraph 33 “real-time (periodically) link status feedbacks (messages) providing current link bandwidth value to be adjusted to meet certain value” and Fig. 1”service connection 106”).
Chen does not explicitly teach obtaining, by a network node, a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather.
However, Tammisetti teaches obtaining bandwidth information of a microwave link and weather impacts on microwave link (see Tammisetti: paragraphs 6, 8, 17, and 27-28). In addition, Tammisetti teaches detection of microwave link bandwidth reduction and sending a control message indicating available (reduced) bandwidth to a data switch (endpoint) (see Tammisetti: paragraph 28). In addition, Tammisetti teaches microwave radio system transmits one or more messages regarding data bandwidth availability (see Tammisetti: paragraph 53). In addition, Tammisetti teaches in good weather conditions and utilizing the maximum data bandwidth, there is no need to send continuous messages (stop sending messages when the weather condition is good) to the data switch (see Tammisetti: paragraph 54).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention use the microwave link teachings of Tammisetti in the link bandwidth adaptation of Chen to adjust massage carrying bandwidth based on the weather condition (see Tammisetti: paragraph 54).
Chen in view of Tammisetti does not explicitly teach the OAM messages (see Tammisetti: paragraph 53).
However, Shi teaches link level OAMP message exchange in support of Link level bandwidth allocation (see Shi: paragraph 47 and Fig. 29-33). In addition, Shi teaches link level operation, administration, management and provisioning (OAMP) are performed as described in Addendum D for transfer of information related to bandwidth allocation (see Shi: paragraph 113). In addition, Shi teaches link level bandwidth usages OAM messages (see Shi: paragraph 119). In addition, Shi teaches Link operation Administration Management (OAM) message carrying bandwidth information to determine the bandwidth capacity can accommodate the bandwidth request (see Shi: paragraphs 119-120, and 145). In addition, Shi teaches bandwidth messages (see Shi: paragraph 145 “link OAM messages includes bandwidth information’). In addition, Shi teaches dynamic bandwidth allocation algorithm OAM&P signaling (messaging) congestion detection congestion monitoring (see Shi:  Fig. 23). In addition, Shi teaches that dynamically increasing and/or decreasing bandwidth requires several round of signaling messages (see Shi:  paragraphs 136-137).

For claim 9 Chen in view of Tammisetti in view of Shi teaches a network node, comprising: 
a processor, configured to obtain a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather over time (see Chen: Fig. 2 “processor”, paragraph 33 “forwarding link status (bandwidth information”, and as discussed in in claim 1); and 
a transmitter (see Chen: Fig. 2 “transceiver”), configured to: 
periodically send a plurality of operation, administration and maintenance (OAM) messages carrying the current bandwidth of the microwave link to an endpoint of a service connection through the service connection, wherein links between multiple network nodes of the service connection comprise the microwave link (as discussed in claim 1).

For claim 13 Chen in view of Tammisetti in view of Shi teaches a communication system, comprising: 
a network node (see Chen: Fig. 1 “communication device”); and 
an endpoint, wherein the endpoint is endpoint of a service connection that passes through a microwave link and the network node (see Chen: Fig. 1 “network device”); 
wherein the network nod (as discussed in claim 1) is configured to: 
obtain a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather over time (as discussed in claim 1); and 
periodically send a plurality of operation, administration and maintenance (OAM) messages carrying the current bandwidth of the microwave link to the endpoint of the service connection through the service connection(as discussed in claim 1); and 
wherein the endpoint is configured to receive the plurality of OAM messages carrying the current bandwidth of the microwave link (as discussed in claim 1).

For claim 19 Chen in view of Tammisetti in view of Shi teaches a non-transitory computer readable medium having stored processor-executable instructions configured a processor to perform operations comprising: 
obtaining, by a network node, a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather over time (as discussed in claim 1); and 
sending periodically, by the network node, a plurality of operation, administration and maintenance (OAM) messages carrying the current bandwidth of the microwave link to an endpoint of a service connection through the service connection, wherein links between multiple network nodes of the service connection comprise the microwave link (as discussed in claim 1).

           For claims 2, 10, 14, and 20 Chen in view of Tammisetti in view of Shi teaches the method, wherein the current bandwidth of the microwave link is different in different modulation modes (see Tammisetti: paragraphs 38-39 “modulation schemes changes based on weather condition”).

           For claims 3  and 11 Chen in view of Tammisetti in view of Shi teaches the method, wherein obtaining the current bandwidth of the microwave link comprises: 
detecting, by the network node, a current modulation mode of the microwave link (see Chen: Fig. 3  “determine whether bandwidth capacity has changed”); and 
obtaining, by the network node, the current bandwidth of the microwave link in the current modulation mode (see Tammisetti: paragraphs 38-39 “obtaining bandwidth in a nodulation modulation scheme”).

           For claims 4, 12, and 15 Chen in view of Tammisetti in view of Shi teaches the method, further comprising: 
stopping sending, by the network node, the current bandwidth of the microwave link to the endpoint of the service connection when the current bandwidth of the microwave link is restored to a target current bandwidth of the microwave link in a current modulation mode (see Tammisetti: paragraph 54 “there is no need for continuous messages when the weather is good and bandwidth id optimal”).

           For claims 5 and 17 Chen in view of Tammisetti in view of Shi teaches the method, further comprising: 
receiving, by the endpoint of the service connection, the plurality of OAM messages carrying the current bandwidth of the microwave link (as discussed in claim 1); 
determining, by the endpoint of the service connection, a service policy for the service connection corresponding to the current bandwidth of the microwave link according to a preset correspondence relationship between the current bandwidth of the microwave link and the service policy for the service connection (see Chen: paragraph 6 “bandwidth QoS policy”); and 
performing service processing, by the endpoint of the service connection, according to the service policy for the service connection corresponding to the current bandwidth of the microwave link (see Chen: paragraph 6 “bandwidth QoS policy”).

           For claims 6 and 16 Chen in view of Tammisetti in view of Shi teaches the method, wherein determining the service policy for the service connection comprises: 
determining, by the endpoint of the service connection, a size of a service buffer area corresponding to the current bandwidth of the microwave link according to a preset correspondence relationship between the current bandwidth of the microwave link and the size of the service buffer area (see Chen: paragraph 46 “monitoring and adjusting buffer “); and 
wherein performing the service processing comprises: 
adjusting, by the endpoint of the service connection, the size of the service buffer area corresponding to the current bandwidth of the microwave link (see Chen: paragraph 46 “monitoring and adjusting buffer “).

           For claim 7 Chen in view of Tammisetti in view of Shi teaches the method, wherein determining the service policy for the service connection comprises: 
determining, by the endpoint of the service connection, a quality of service policy corresponding to the current bandwidth of the microwave link according to a preset correspondence relationship between current bandwidth of the microwave link and the quality of service policy (see Chen: paragraph 6 “bandwidth QoS policy” ); and 
wherein performing the service processing comprises: 
performing service processing, by the endpoint of the service connection, according to the quality of service policy corresponding to the current bandwidth of the microwave link (see Chen: paragraph 6 “bandwidth QoS policy”).

Allowable Subject Matter
6.	Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415